—Appeal by the *490defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered August 25, 2000, convicting him of assault in the first degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defense of justification beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The defendant does not dispute that he stabbed the complainant and slashed the right side of his face. The only issue was whether the defendant acted with justification. On appeal, the defendant contends that the testimony of the complainant and two eyewitnesses were unworthy of belief. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be afforded great weight on appeal and should not be disturbed unless it is unsupported by the record (see, People v Martinez, 210 AD2d 508). Based on the evidence adduced at trial, we discern no basis to disturb the jury’s resolution of the credibility issue and its rejection of the defendant’s justification defense.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.